DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/388,447, filed on 09/26/2014 and the certified English translation has been filed in parent Application No. 15/098,970 on 09/22/2017.
This Application is a CON of 16534980 filed 08/07/2019 (PAT 1013727), which is CON of 15/920,822 filed 03/14/2018 (ABN), which is a DIV of 15/098,970 filed 04/14/2016 (PAT 9949959), which is a CON of 14/388,447 filed 02/05/2015 (ABN), which is a 371 of PCT/MX2013/000027 filed 2/27/2013. 
This Application also claims foreign priority to MEXICO MX/A/2012/003694 filed 3/28/2012.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/02/2021 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.


Status of the Claims
This action is in response to preliminary papers filed 08/02/2021 in which claims 1-15 were canceled; and claims 16-35 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 16-35 are pending in this instant application, and are examined herein on the merits for patentability.

Claim Objections
Claim 16 is objected to because of the following informalities: please add a transitional phrase “comprising” after “occurrence” in line 1 of claim 16.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-28 and 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for killing microorganism on the skin, and eliminating or reducing the occurrence of skin acne, does not reasonably provide enablement for the full scope of preventing the growth of microorganism on the skin, and preventing the occurrence of skin acne. This is a scope of enablement rejection. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
Claim 24 is drawn to method for killing or preventing the growth of microorganisms on the skin of as subject by a semi-solid composition containing pirfenidone and {[1,2-diallyl-1-(5-methyl-tetrahydro-2H-pyran-2-yloxy)disulfonium]+6-[(benzyl, methyl, octylammonium)(hydroxymethylamin)(methylamin)]-tetrahydro-2H-pyran-3-oxy]}chloride (M-DDO), to the skin of the subject.
Claim 33 is drawn to a method for eliminating, reducing, or preventing the occurrence of skin acne by administering a semi-solid composition containing pirfenidone and {[1,2-diallyl-1-(5-methyl-tetrahydro-2H-pyran-2-yloxy)disulfonium]+6-[(benzyl, methyl, octylammonium)(hydroxymethylamin)(methylamin)]-tetrahydro-2H-pyran-3-oxy]}chloride (M-DDO), to the skin of a person in need thereof.
Claims 25-28 and 34-35 depend directly or indirectly from base claims 24 and 33, respectively.
According to McMillan Dictionary, the term “prevent” is defined as “to stop something from happening. ("prevent." Macmillandictionary.com. Macmillian, 2019. Web. 1 February 2019).
Thus, the claims in view of the dictionary imply that the adminstration of an a semi-solid composition (as disclosed above) to the skin of a person in need thereof can fully prevent (stop) the growth of microorganism on the skin or fully prevent (stop) the occurrence of skin acne from happening.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
According to Bednarek et al (Skin Antiseptics. StatPearls [Internet]. Treasure Island (FL): StatPearls Publishing; 2022 Jan), drug therapy such as antimicrobials or antiseptics are chemical agents applied to the skin to reduce microbial count (page 1).
According to WebMD, it is unlikely to prevent (stop) acne with drug therapy, while, acne is known to be treatable by cleansing the affected areas of the skin with water and mild soap in mild acne condition or by drugs such as benzoyl peroxide and retinoids in cases of moderate to severe acne (pages 1-3).  WebMD further discloses although you can’t prevent acne, there are steps you can take at home to keep acne from getting worse such as washing your skin everyday (pages 4-5).  (WebMD -"Understand Acne Treatment." Retrieved 4 February 2019. Retrieved from internet <URL: https://www.webmd.com/skin-problems-and-treatments/acne/understanding-acne-treatment#5>).
(5) The relative skill of those in the art:
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in prevention and treatment of skin conditions).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification provided an example showing a study where patients with various grades of acne affectation were administered the claimed semi-solid composition and the results of the study showed a reduction averaging nearly 50% with regard to inflammatory lesions after 28 days of treatment. (see pages 17-18 of the instant specification; and results from Table 8). The results from Table 8 showed that the administration of the claimed semi-solid topical composition does not prevent or stop the occurrence of skin acne from happening, nor does the results show that the growth of microorganism on the skin was prevented, as the semi-solid topical composition was administered after the presence of inflammatory lesions on skin, and only an average of 50% reduction of inflammatory lesion was observed.
Thus, the specification does not provide a clear method of preventing growth of microorganism on the skin and preventing the occurrence of skin acne, as well as, there are insufficient evidence or data supporting the effectiveness of the claimed semi-solid topical composition in fully preventing growth of microorganism on the skin and preventing the occurrence of skin acne.
 (8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to claims 24-28 and 33-35 and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
As a result, for independent claim 24, Applicant is enabled for the breadth of “killing microorganism on the skin” but not the full breadth of “preventing the growth of microorganism on the skin.” For independent claim 33, Applicant is enabled for the breadth of “eliminating or reducing the occurrence of skin acne,” but not the full breath of “preventing the occurrence of skin acne.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9949959. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘959 significantly overlap with the subject matter of the instant claims i.e., semi-solid topical composition comprising 2%, 4%, 6%, 8% or 10% in weight of pirfenidone, 0.016% in weight of {[1,2-diallyl-1-(5-methyl-tetrahydro-2H-pyran-2-yloxy)disulfonium]+6-[(benzyl, methyl, octylammonium)(hydroxymethylamin)(methylamin)]-tetrahydro-2H-pyran-3-oxy]}chloride (M-DDO), and 91.984% in weight of a gelling agent and other excipients or additives; and methods of eliminating or reducing acne, eliminating or reducing chronic inflammation caused by acne, reducing skin redness, reversing existing outbreaks, regenerating skin damage caused by acne and/or removing post-acne scars by administering the semi-solid topical composition to skin of a person in need thereof.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 9949959.

Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11013727. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘727 significantly overlap with the subject matter of the instant claims i.e., the claims of Patent ‘727 being a product-by-process type claim, yet contains the same ingredients containing pirfenidone, {[1,2-diallyl-1-(5-methyl-tetrahydro-2H-pyran-2-yloxy)disulfonium]+6-[(benzyl, methyl, octylammonium)(hydroxymethylamin)(methylamin)]-tetrahydro-2H-pyran-3-oxy]}chloride (M-DDO), carbomer, propylene glycol, macrogol-glycerol hydroxystearate, triethanolamine, and water, for forming the semi-solid topical composition of the instant claims 
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 11013727.

Claims 16-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-13, 17, and 23-29 of copending Application No. 16638621 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘621 significantly overlap with the subject matter of the instant claims i.e., the claims of copending application ‘621 being a product-by-process type claim, yet uses the same ingredients containing pirfenidone, {[1,2-diallyl-1-(5-methyl-tetrahydro-2H-pyran-2-yloxy)disulfonium]+6-[(benzyl, methyl, octylammonium)(hydroxymethylamin)(methylamin)]-tetrahydro-2H-pyran-3-oxy]}chloride (M-DDO), and pharmaceutically acceptable excipients such as carbomer, propylene glycol, macrogol-glycerol hydroxystearate, triethanolamine, and water, as that of the composition of the instant claims. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 16638621.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613